DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US Pub. No. 2019/0141843 A1).
Regarding claim 1, Figs. 1-4 and 9C of Park et al broadly discloses the backplate (200) comprising: a first plate (i.e. the first step-compensation layer 211) coupled to a rear surface of a flexible display panel (100) configured to be bent smoothly; a second plate (i.e. the second step-
Regarding claim 2, Fig. 9C of Park et al broadly discloses that at least one of the first plate (211) or the second plate (213) has through-holes (202) extending from a front surface thereof to a rear surface thereof.
Regarding claim 3, Fig. 2 of Park et al broadly discloses that the first plate (211), the second plate (213), and the elastic layer (200a) are rolled up together such that the first plate (211) is located at an outer side and the second plate (213) is located at an inner side.
Regarding claim 12, the teaching of Park et al broadly discloses that when a shortest straight-line distance between the first plate (211) and the second plate (213) is changed, the elastic layer causes the first plate (211) and the second plate (213) to slip in a direction perpendicular to a direction in which the shortest straight-line distance between the first plate (211) and the second plate (213) is changed (see [0110] and [0111]).
Regarding claim 13, Figs. 3 and 5 of Park et al broadly discloses that an edge seal (i.e. the coupling member 600) located at an edge area of the first plate (211) and an edge area of the second plate (213) between the first plate (211) and the second plate (213).
Regarding claim 14, Figs. 1-4 and 9C of Park et al broadly discloses the rollable display device comprising: a flexible display panel (100) configured to be bent smoothly; a backplate (200) coupled to a rear surface of the flexible display panel (100); and a case (400) 
Regarding claim 15, Figs. 1-5 and 9C of Park et al broadly discloses that the backplate (200) comprising: a first plate (i.e. the first step-compensation layer 211) coupled to a rear surface of a flexible display panel (100) ; a second plate (i.e. the second step-compensation layer 213) spaced apart from the first plate (211) and located opposite to the first plate (211) across a space between the first plate (211) and the second plate (213); and an elastic layer (i.e. the body200a form of a material which is softer than the first and second step-compensation layer 211 and 213; see [0123]) located between the first plate (211) and the second plate (213), the elastic layer (200a) configured to resiliently change a distance between the first plate (211) and the second plate (213); and an edge seal (i.e. the coupling member 600) located at an edge area of the first plate (211) and an edge area of the second plate (213) between the first plate (211) and the second plate (213).

Allowable Subject Matter
Claims 4-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the combination of the structural elements of the elastic layer comprises: a plurality of pads that extend parallel to each other and that are spaced apart from each other, wherein each of the pads is coupled at opposite side surfaces thereof to a surface of the first plate and a surface of the second plate that face each other, and wherein each of the pads is configured to be resiliently changed in thickness; and a plurality of rolling tubes coupled to any one of the first plate and the second plate, each of the rolling tubes located between two adjacent ones of the pads and extending parallel to the pads (as per claims 4-8, 16 and 17), or the elastic layer comprises: a plurality of pads extending parallel to each other and spaced apart from each other, each of the pads coupled to a surface of the first plate and a surface of the second plate that face each other, each of the pads configured to be resiliently changed in thickness; and a plurality of members of flexible material, each of the members located between two adjacent ones of the pads, each of the members having an S-shaped cross-section and comprising a first attachment portion coupled to the first plate, the first attachment portion corresponding to a front surface of one end portion of the member, a second attachment portion coupled to the second plate, the second attachment portion corresponding to a rear surface of an opposite end portion of the member, and a connection portion resiliently connecting the first attachment portion and the second attachment portion (as per claims 9-11, 18 and 19) (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Pub. No. 2010/0127965 A1) discloses the merchandise display device with color-changing surface and method of fabricating the same.
Takayanagi et al (US Pub. No. 2016/0320804 A1) teaches the rollable display device.
Myung et al (US Pub. No. 2017/0034906 A1) discloses the backplate for foldable display device and foldable display device including the same.
Myung et al (US Pub. No. 2017/0170417 A1) teaches the backplate and foldable display device including the same.
Kim et al (US Pat. No. 9,983,424 B2) discloses the foldable display device.
Han et al (US Pub. No. 2019/0067606 A1) teaches the adhesive and flexible display using the same.
Lee et al (US Pub. No. 2019/0187752 A1) discloses the backplate and foldable display devicw3e including the same.
Yeom (US Pat. No. 10,866,618 B2) teaches the flexible display apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626